By JUDGE DONALD H. KENT
In their Motions for Declaratory Judgment, the plaintiffs seek to invalidate an amendment to the City’s tax ordinance and a refund of utility taxes paid since July, 1990. The defendant has demurred on the ground that municipalities may create classifications of taxpayers to be taxed at different rates or exempted entirely and that the defendant complied with the provisions of § 58.1-3814 of the Code which requires that the ordinance not be effective until sixty days after notice to the utility corporation.
The Court having considered the pleadings and arguments of counsel finds that the demurrers should be sustained.
Under the provisions of § 58.1-3814 of the Code, local governments may create classes of utility users to which different rates may apply so long as the classifications are reasonable. In addition, the City has been granted the authority from the state in § 2.02 of its Charter to levy and collect taxes from purchasers of public utility services.
The Court finds no merit in the plaintiffs’ effective date position. The City’s approach is both practical and consistent with the requirements of the Code.